Citation Nr: 1620721	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for grand mal epilepsy, and if so, whether service connection should be granted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from September 1982 to September 1985; the Army from February 1991 to May 1991; and the Coast Guard from August 1991 to March 1994.

This matter comes before the Board of Veteran Affairs' Appeals (Board) on appeal from a July 2011 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).

The issues of entitlement to service connection for grand mal epilepsy and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision of August 1994 denied service connection for grand mal epilepsy.  The Veteran neither appealed this decision, nor submitted new and material evidence within a year.  That decision is final.

2.  The evidence associated with the claims file subsequent to the August 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for grand mal epilepsy.

3.  Bilateral hearing loss was diagnosed during the appeal period, but more than one year after the Veteran's separation from service.  

4.  The weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein.  

CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has been received since the August 1994 rating decision that is sufficient to reopen a claim of entitlement to service connection for grand mal epilepsy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, an August 1994 rating decision denied service connection for grand mal epilepsy.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal, and no new and material evidence was presented within a year.  

The Veteran requested reopening of his grand mal epilepsy service connection claim in a March 2011 statement.  

A July 2011 Rating Decision and a February 2012 Statement of the Case denied reopening the claim finding there was no new and material evidence.  A November 2012 Supplemental Statement of the Case reopened the claim finding there was new and material evidence but denied service connection for grand mal epilepsy finding the "medical evidence of record [did] not support preexisting seizure disorder diagnosed as grand mal epilepsy was permanently aggravate[d] by service[.]"  

Pertinent evidence of record at the time of the August 1994 rating decision included the Veteran's service treatment records (STRs), his statements, private treatment records, a VA examination, and post-service VA treatment records.  The treatment records documented the presence of seizure-related conditions; however, the records did not provide a nexus between the seizures and the Veteran's active service.

The pertinent evidence received since the August 1994 rating decision includes the Veteran's statements in his August 2011 Notice of Disagreement claiming that although there was a notation of a history of a single seizure prior to entering service, there was no diagnosis of the disability at that time.  The Veteran stated that his epilepsy was first diagnosed during service and he first began taking medication for his condition in service and has remained on this medication since.  As such, the Veteran indicated that he should be presumed sound at the time of his entrance.

As noted, this evidence is presumed to be credible for the limited purpose of reopening the claim.

The Board finds that the referenced statement is new and material.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for grand mal epilepsy is warranted.

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserted in a March 2011 statement that his hearing loss either began during service or was otherwise aggravated by his service.  He indicated that he failed hearing tests at Ft. Rippley and at Mankato as part of his induction physical and his induction was reportedly denied.  However, in a request for records, he stated that the test in Mankato was provided in approximately June 2009, which would be a number of years after he left active duty.  

The Veteran's STRs include several audiological evaluations during each of the Veteran's three periods of active duty service (active service in the Navy from September 1982 to September 1985; the Army from February 1991 to May 1991; and the Coast Guard from August 1991 to March 1994).

On the authorized audiological evaluation at Navy enlistment, on September 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
25
10
LEFT
0
0
-10
-5
25

On the authorized audiological evaluation on February 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
30
5
LEFT
0
0
-10
5
20

On the authorized audiological evaluation at Navy separation, on July 1985, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
25
10
LEFT
-5
-5
0
-5
25

On the authorized audiological evaluation for Coast Guard enlistment, in July 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
35
15
LEFT
0
0
5
10
40

On the authorized audiological evaluation on February 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
0
0
0
0
5

On the authorized audiological evaluation on July 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
0
0
0
0
5

On the authorized audiological evaluation at Coast Guard involuntary separation, on January 1994, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
30
15
LEFT
0
0
0
10
30

The Veteran was provided with a VA examination in April 2011, in which the authorized audiological, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
40
55
LEFT
10
10
10
50
60

The average of 1000, 2000, 3000, 4000 Hz in the right ear was 29 and in the left ear was 33.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  

As such, the Veteran meets the VA criteria for a hearing loss disability in both ears.  However, for service connection to be granted, it must be shown that the Veteran's hearing loss either began during or was otherwise caused by his military service.

As noted, the Veteran had multiple periods of active service.  At his first period of service with the Navy, the Veteran did show hearing problems per Hensley.  However, the results of audiometric testing at separation were essentially the same as they were at enlistment.  

At the Veteran's enlistment into the Coast Guard, the Veteran was shown to have hearing loss in both ears.  However, at separation, the hearing loss was not shown to be any worse on clinical testing.  The Veteran was provided with a VA examination to assess the etiology of his hearing loss. 

The April 2011 VA examiner found there was a history of noise exposure during the Veteran's military service and noted the Veteran's Coast Guard enlistment audiometrics were abnormal by VA standards for the left ear.  However, the examiner ultimately found that since the Veteran's bilateral hearing was normal on his discharge audiogram and there was "no evidence of significant worsening of thresholds from time of induction to separation, hearing impairment is less likely as not caused by or a result of military noise exposure." 

A subsequent November 2012 VA addendum agreed with the April 2011 VA examiner's opinion and found that due to "normal hearing in the right ear on discharge audiogram and no evidence of significant shift in threshold from induction to discharge, current hearing impairment is not caused by or a result of military noise exposure."

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in-service.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and firsthand events, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.

Because the opinion of the VA examiners have not been rebutted or challenged, they remain the most probative evidence with regard to the etiology of the Veteran's bilateral hearing loss. For service connection to be granted for the Veteran's hearing loss, the Veteran would need to submit a medical opinion that refuted these examiners conclusions and provided a rationale for why his hearing loss was the result of his military noise exposure.  This has not been done.  As such, the Board has no option but to find that the weight of the competent and credible evidence establishes that the current diagnosis of bilateral hearing loss did not manifest in service, the Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the bilateral hearing loss first manifested many years after service separation, and it are not medically related to injury or other incident of active service to include noise exposure in service.

Therefore, for the reasons discussed above, the Board finds that service connection for bilateral hearing loss is not warranted and the claim is denied.  

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination and an addendum was also obtained.  The Board finds this medical evidence to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  

ORDER

New and material evidence to reopen the claim of service connection for grand mal epilepsy has been received, and the claim is reopened; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.
REMAND

The Veteran is seeking service connection for grand mal epilepsy.  He contends that his seizure disorder began in active service or was aggravated by his service and his in-service noise exposure caused his current bilateral hearing loss.

The evidence of record suggests that in the 1970s the Veteran had a swimming accident in which he struck his head and may have had some type of convulsive episode.  The incident was documented on his enlistment physical.  Per his reports, the Veteran did not experience any additional seizures or convulsions prior to joining the Coast Guard in 1991.

With regard to his grand mal epilepsy, on his July 1991 Report of Medical History for his enlistment into the Coast Guard, the Veteran denied a history of epilepsy or fits.  The record did note a head injury the Veteran sustained while swimming between "1973-1974."  However, the Veteran was noted as "normal" under "Neurologic" on the associated Report of Medical Examination at his Coast Guard enlistment.  As such, the Veteran is presumed to be sound at entry into the Coast Guard.

In November 1991, the Veteran was found unconscious under a small table in the fetal position.  The Veteran was subsequently diagnosed with epilepsy in December 1991 and was started on Dilantin.  In February 1992, the Veteran was noted to have no further spells since starting Dilantin and was diagnosed with probable idiopathic grand mal seizure disorder.  In July 1992, the Veteran was found fit for duty and diagnosed with grand mal epilepsy.  In August 1993, the Veteran was noted to have possible seizure activity.  

The Veteran was provided with a VA examination for his epilepsy in August 1994 and another in November 2011.  Considering only a head injury was noted at his enlistment into the Coast Guard and specifically a diagnosis of epilepsy or epilepsy fit was not noted during evaluation, the presumption of soundness applies.  As such, the Board finds an additional examination is warranted since the 1994 and 2011 examiners did not apply the appropriate legal standards in providing their opinions. 
Here, the Veteran had a seizure in service, was diagnosed with epilepsy, and was placed medication.  However, it is unclear whether this should be considered to be an aggravation of a pre-existing condition, or whether it should be considered the natural progression of a disease which pre-existed the Veteran's enlistment.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to address the etiology of the Veteran's epilepsy.  If an opinion cannot be provided without an examination, one should be provided. The examiner should answer the following questions:

a. Does the evidence clearly and unmistakably establish that the Veteran's seizure disorder, diagnosed as grand mal epilepsy, pre-existed service?  Why or why not?  In answering this question, the examiner should review the documentation regarding the Veteran's swimming accident and possible seizure in the 1970s. 

b. If the Veteran's seizure disorder is found to have clearly and unmistakably pre-existed service, does the evidence clearly and unmistakably show that it was not aggravated (meaning that the underlying disease was not worsened beyond the natural progression of the disability) by the Veteran's service?  Why or why not?  

In reaching this determination, the examiner should consider the fact that the Veteran experienced a seizure during his service in the Coast Guard which was reportedly either the first seizure or the first in many years; the fact that was formally diagnosed with grand mal epilepsy in service; and the fact that the Veteran was started on seizure medicine during service, which he continues to take.

c. If either question a. or b. of question 3. is answered in the negative, the presumption of soundness attaches and any pre-existing seizure-related incident prior to service should be disregarded and the examiner should determine if it is as likely as not (50 percent or greater) that the Veteran's current grand mal epilepsy began or was otherwise caused by his active service.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


